OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response11 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Steele Recording Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) A. Scott Dockter, 3090 Boeing Road, Cameron Park, CA 95682 (530) 903-4772 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 17, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. • The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SEC 1746 (3-06) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No.33765W 10 5 1.Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). A. ScottDockter 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3.SEC Use Only 4.Source of Funds (See Instructions)OO 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6.Citizenship or Place of Organization .USA Number of Shares Bene- ficially Owned by Each Reporting Person With 7.Sole Voting Power3,182,000 8.Shared Voting Power-0- 9.Sole Dispositive Power3,182,000 10.Shared Dispositive Power-0- 11.Aggregate Amount Beneficially Owned by Each Reporting Person3,182,000 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13.Percent of Class Represented by Amount in Row (11)33.3% 14.Type of Reporting Person (See Instructions) IN Item 1.Security and Issuer Common Stock $.001 par value Steele Recording Corporation 2101 Arrowhead Drive, Suite 101 Carson City, NV 89706 Item 2.Identity and Background (a) A. Scott Dockterbeneficially owns all ofthe shares listed (b) The address of Mr.Dockter is 3090Boeing Road, Cameron Park,CA 95682. (c) A. Scott Dockter is the sole manager of ASDi, LLC and is the Chief Executive Officer of Durarock Resources, Inc., 2101 Arrowhead Drive, Carson City, NV 89706. (d) N/A (e) Reporting person has not been a party to a proceeding which resulted in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Reporting person is a citizen of the United States Item 3.Source and Amount of Funds or Other Consideration On June 17, 2010, Mr.Dockter participated in a Reorganization between the Issuer and Steele Resource, Inc. (“SRI”) in which he exchanged his shares of SRI for 3,182,000 shares of the Issuer’s common stock. Item 4.Purpose of Transaction (a) N/A (b) On June 17, 2010 Mr. Dockter participated in a Reorganization between the Issuer and Steele Resource, Inc. (“SRI”) in which he exchanged his shares of SRI for 3,182,000 shares of the Issuer’s common stock. As a result of this Reorganization, SRI became a wholly-owned subsidiary of the Issuer. (c) N/A (d) On May 18, 2010 Cody Bulloch resigned from the Issuer’s Board of Directors and Peter Kristensen was appointed to the Issuer’s Board. Effective July 1, 2010 Mack Steele will resign from the Issuer’s Board and Pauline Schneider and A. Scott Dockter will be appointed to the Issuer’s Board. (e) N/A (f) As a result of the Reorganization described above, the Issuer’s primary business has changed to mineral exploration and development. (g) None. (h) N/A (i) N/A (j) None Item 5.Interest in Securities of the Issuer (a) 3,182,000 shares, 33.3% on a fully diluted basis (b) Mr.Dockter has sole voting power over the 3,182,000 shares of the Issuer’s common stock he owns. (c) None. (d) None. (e) Not Applicable Item 6Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7.Material to Be Filed as Exhibits Plan and Agreement of Reorganization dated June 17, 2010. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:June 25, 2010 Signature:/s/A. Scott Dockter Name/Title:A. Scott Dockter,Individually The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative. If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing person), evidence of the representative's authority to sign on behalf of such person shall be filed with the statement: provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference. The name and any title of each person who signs the statement shall he typed or printed beneath his signature. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001)
